NICKELS, J.
Upon reconsideration, we have concluded that the case is one wherein “the justice of the case demands another trial” (article 1771, R. -S. 1925), since there reasonably appears probability the controversy has not been fully developed. P. & G. N. Ry. Co. v. Robinson, 104 Tex. 482, 140 S. W. 434; Faulkner v. Reed (Tex. Com. App.) 241 S. W. 1002.
We have re-examined other questions presented in the motion for rehearing filed by defendants in error, but adhere to the views formerly expressed.
Accordingly, we recommend that the judgment heretofore entered in the cause be so reformed so as that the cause be remanded for a new trial, and that in all other respects the motion for rehearing be overruled.